AO 91 (Rev BPSK hia ghg02903 Document1 Filed on 11/21/19 in TXSD Page 1of1

aint

 

 

United States District Court

SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION

 

 

UNITED STATES OF AMERICA

V. CRIMINAL COMPLAINT
Rodrigo CASTILLO-Jimenez

Case Number: M-19-2862-M
AKA: ,
IAE YOB: 1992

Mexico
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or abou November 17, 2019 in Hidalgo County, in

— the Southern District of Texas defendants(s) did,
(Track Statutory Language of Offense)

 

: (
being then and there an alien who previously has been deported from the United States to Mexico in pursuance of

law, and thereafter was found near Edinburg, Texas within the Southern District of Texas, the Attorney General of
the United States and/or the Secretary of Homeland Security, not theretofore having consented to a reapplication
by the defendant for admission into the United States;

in violation of Title 8 United States Code, Section(s) 1326(a)(b) (Felony)
I further state that I am a(n) Deportation Officer and that this complaint is based on the
following facts:

 

 

On November 17, 2019, Rodrigo CASTILLO-Jimenez a citizen of Mexico was encountered by Immigration Officers at the
Hidalgo County Jail in Edinburg, Texas. An Immigration Detainer was placed upon the defendant and was subsequently
remanded into the custody of Immigration and Customs Enforcement on November 20, 2019. Record checks revealed the
defendant was deported, excluded or removed from the United States to Mexico on December 29, 2017 via Hidalgo, Texas.
The defendant was instructed not to return without permission from the Attorney General or the Secretary of Homeland
Security of the United States. On September 26, 2016, the defendant was convicted of 8 USC 1326 (a)(b) Being Found in the
U.S. After Previous Deportation and sentenced to twenty one (21) months confinement.

Continued on the attached sheet and made a part of this complaint: [_]Yes No
Complaint approved by AUSA VZA LLY QOwG. - —_—
W/2v Signature of Complainant q

 

 

 

 

    

Armando Perez : Deportation Officer
Sworn to before me and subscribed in my presence, Printed Name and Title of Complainant
November 21, 2019 =~ &: 26 «db. at McAllen, Texas
Date City and State £
Juan F. Alanis U.S. Magistrate Judge

 

 

Name and Title of Judicial Officer | ignature of Judicial Officer

    
